Matter of People ex rel. Swenstein v Brann (2019 NY Slip Op 03746)





Matter of People ex rel. Swenstein v Brann


2019 NY Slip Op 03746


Decided on May 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2019

Sweeny, J.P., Renwick, Tom, Kapnick, Oing, JJ.


9385 450260/19 -1889] 2196/18

[*1]In re The People of the State of New York, ex rel., Abigail Swenstein, etc., Petitioner-Appellant,
vCynthia Brann, etc., Respondent-Respondent.


Janet E. Sabel, The Legal Aid Society, New York (Abigail Swenstein of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelli Clancy of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Michael Obus, J.), entered on or about March 15, 2019, denying the petition for a writ of habeas corpus and dismissing the proceeding, unanimously affirmed, without costs.
We find that the writ of habeas corpus was properly denied (see  CPLR 7010).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2019
CLERK